Citation Nr: 0012672	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  93-04 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increase in the 70 percent evaluation 
currently assigned for service-connected dysthymic disorder 
with undifferentiated somatoform disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected bronchial asthma for the period prior to 
July 26, 1994.  

3.  Entitlement to a rating in excess of 30 percent for 
service-connected bronchial asthma with sleep apnea and 
restless leg syndrome for the period prior to October 7, 
1996.  

4.  Entitlement to a rating in excess of 60 percent for 
service-connected bronchial asthma with sleep apnea and 
restless leg syndrome for the period beginning 
October 7, 1996.  

5.  Entitlement to a rating in excess of 10 percent for 
service-connected sinusitis, from the initial grant of 
service connection.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1965; from March 1985 to October 1988, and from November 1990 
to September 1991.  He is service connected for numerous 
disabilities evaluated in combination as 100 percent 
disabling from October 7, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating decision in April 
1992 from which the veteran continuously pursued an appeal to 
the rating assigned for issues 2 through 5 above, and from a 
September 1993 rating decision which denied an increased 
rating for the service-connected psychiatric disorder.  

By rating action in April 1992, service connection was 
established for asthma and dysthymic disorder, each rated 10 
percent disabling, and sinusitis and a skin disorder of the 
legs, feet and hands, each rated noncompensable.  Service 
connection was denied for a left knee disability.  The 
assigned ratings were effective from September 19, 1991, the 
day following the veteran's discharge from service.  A notice 
of disagreement for the ratings assigned for asthma, 
dysthymic disorder, and sinusitis, and for the denial of 
service connection for a left knee disability was received in 
June 1992, and a Statement of the Case was issued in February 
1993.  The veteran's substantive appeal received in March 
1993, addressed only the issues of asthma, sinusitis and the 
left knee disability.  

By rating action in May 1993, the RO continued the ratings 
assigned for asthma and sinusitis, and the denial of service 
connection for the left knee.  A Supplemental Statement of 
the Case (SSOC) for these issues was promulgated in June 
1993.  

In September 1993, the RO prepared a rating action to what it 
deemed a claim filed on June 17, 1993 for an increased rating 
for the veteran's service-connected dysthymic disorder.  By 
this same rating action, the RO granted service connection 
for medial meniscus tear of the left knee with 
chondromalacia, and denied increased ratings for dysthymic 
disorder, asthma, and sinusitis.  The issue of an increased 
rating for dysthymic disorder was included in the SSOC 
promulgated in September 1993, and the veteran perfected an 
appeal for this issue by letter dated in October 1993.  At 
that time, the veteran also expressed his dissatisfaction 
with the failure of the RO to grant service connection for 
his left knee disability.  In a subsequent letter in November 
1993, the RO informed the veteran that service connection was 
established for the left knee disability and that a 
noncompensable rating was assigned.  The veteran was also 
informed of his appellate rights.  The veteran did not reply 
or otherwise express his dissatisfaction with the rating 
assigned for the left knee disability.  

By rating action in January 1994, the RO denied service 
connection for hiatal hernia, and confirmed the ratings 
assigned for asthma, sinusitis, dysthymic disorder, and the 
left knee disability.  The veteran and his representative 
were notified of this decision in February 1994.  A notice of 
disagreement for hiatal hernia was received in May 1994.  The 
RO confirmed the denial of service connection for hiatal 
hernia in January 1995.  The veteran and his representative 
were notified of this decision and provided an SOC in 
February 1995.  No further correspondence on this issue was 
received.  

By rating action in April 1995, the RO denied service 
connection for diarrhea as an undiagnosed illness; assigned 
an increased rating to 30 percent for dysthymic disorder, 
effective from September 19, 1991; assigned a 10 percent 
rating for a skin disorder of the legs, feet, and hand, 
effective from August 17, 1994, and denied increased ratings 
for asthma, sinusitis, and the left knee disability.  The 
veteran and his representative were notified of this decision 
and provided an SSOC in May 1995.  

By rating action in August 1997, service connection was 
established for bilateral cataracts and cobblestone 
degeneration with pigment dispersion of the left eye, rated 
noncompensable; and diarrhea and arthralgia of the right 
elbow due to an undiagnosed illness, rated 10 percent and 30 
percent, respectively.  Service connection was denied for 
arthritis of the cervical spine; myositis and fibrosis; sicca 
syndrome or Sjogren's syndrome; arthritis of the left elbow 
and left shoulder; bursitis of the left shoulder; nausea and 
trouble swallowing due to undiagnosed illness; and dryness of 
the eyes, nose, sinus, mouth, and lymph glands and sore 
throat due to undiagnosed illness.  Several additional issues 
were deferred pending further development.  The veteran and 
his representative were notified of this determination and 
did not express dissatisfaction with the decision.  

By rating action in December 1997, service connection was 
denied for issues deferred by the RO in August 1997, which 
included arthritis of the lumbar spine and right shoulder, 
bilateral hip and leg pain, headaches of cervical origin and 
tension headaches, and impotence (all claimed as due to 
undiagnosed illness).  Service connection was established for 
right knee pain due to an undiagnosed illness, rated 10 
percent disabling; bilateral defective hearing, rated 
noncompensable; tinnitus, rated 10 percent disabling; sleep 
apnea with restless leg syndrome (rated as part and parcel of 
the service-connected bronchial asthma), evaluated as 30 
percent disabling; and undifferentiated somatoform disorder 
(rated as part and parcel of the service-connected dysthymic 
disorder), evaluated as 70 percent disabling from June 29, 
1992.  The RO noted that this date was that of the veteran's 
treatment at the Walter Reed Army Medical Center, and that it 
was the first medical evidence showing the veteran complained 
of symptoms which might be related to the undifferentiated 
somatoform disorder.  The RO also assigned an increased 
rating to 10 percent for sinusitis, and denied increased 
ratings for medial meniscus tear of the left knee with 
chondromalacia, and arthralgia of the right elbow due to an 
undiagnosed illness.  The claim of service connection for 
hypertension was deferred.  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with determination.  

By rating action in July 1999, the RO assigned an increased 
rating to 60 percent for bronchial asthma with sleep apnea 
with restless leg syndrome, effective from October 7, 1996, 
and denied increased ratings for sinusitis and dysthymic 
disorder with undifferentiated somatoform disorder; 
eligibility to Dependents' Educational Assistance was also 
denied.  The veteran and his representative were notified of 
this decision and did not appeal.  

By rating action in November 1999, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for hypertension.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

(The issues of a rating in excess of 60 percent for service-
connected bronchial asthma with sleep apnea and restless leg 
syndrome from October 7, 1996, and a rating in excess of 10 
percent for sinusitis, from the initial grant of service 
connection, are addressed in the REMAND section of this 
document.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's dysthymic disorder with undifferentiated 
somatoform disorder is productive of no more than severe 
social and industrial impairment, and is not shown to impair 
occupational and social functioning beyond that contemplated 
by the 70 percent rating under the revised rating criteria.  

3.  Prior to July 26, 1994, the veteran's asthma was not more 
than mild under the criteria in effect prior to October 1996.  

4.  Prior to October 7, 1996, the objective medical evidence 
does not show that the veteran had severe bronchial asthma 
with one or more attacks weekly accompanied by marked dyspnea 
on exertion between attacks with only temporary relief by 
medication.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for service-connected dysthymic disorder with 
undifferentiated somatoform disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, including DC 9405 (as in effect prior to November 7, 
1996), and 9405 (as in effect from November 7, 1996).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected asthma prior to July 26, 1994 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.96, Part 4, including Diagnostic Code 6602 (as in effect 
prior to October 7,1996).  

3.  The criteria for a rating in excess of 30 percent for 
service-connected asthma prior to October 7,1996 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.96, Part 4, including Diagnostic Code 6602 (as in effect 
prior to October 7,1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in April 1992, service connection was 
established, in part, for dysthymic disorder and asthma, each 
rated 10 percent disabling, based on evidence of treatment 
for depression and asthma in service and a diagnosis of 
dysthymic disorder and asthma on VA examination shortly after 
discharge from service.  The veteran pursued an appeal of the 
rating assigned for asthma from the initial grant of service 
connection.  By rating action in December 1997, service 
connection was established for sleep apnea with restless leg 
syndrome and was rated as part and parcel of the service-
connected bronchial asthma.  See 38 C.F.R. § 4.96a (1997).  
The RO concluded that the veteran's asthma was the 
predominant disability and assigned an increased rating to 30 
percent.  Id.  The 10 percent evaluation for dysthymic 
disorder remained in effect when the veteran reopened his 
claim in September 1993.  

On VA examination for Operation Desert Storm Screening in 
October 1991, the veteran reported periodic thoughts of 
suicide which he related to unsuccessful business venture 
finances.  The veteran reported that he believed everyone 
thought about suicide at some point, but that he didn't 
believe he could ever actually do it.  On examination, the 
veteran was alert, well oriented, and appropriate.  His 
thoughts were clear, relevant, and cohesive.  His affect was 
broad and his hygiene was good.  The assessment was stable.  

When seen in November 1991, the veteran reported that he was 
agitated and depressed because his business had substantially 
failed, although he was attempting to start it back up again.  
He also worried about his apartment because his landlord was 
filling for bankruptcy.  The veteran denied any symptoms of 
post-traumatic stress disorder and none were elicited.  He 
also denied any suicidal or homicidal thoughts or intentions.  

A VA outpatient progress note in November 1991 indicated that 
the veteran's asthma and sinusitis were aggravated while 
serving in Saudi Arabia.  The veteran took over-the-counter 
medication for his symptoms.  On examination, the veteran's 
lungs were clear.  The assessments included intrinsic asthma 
and chronic sinus congestion.  The veteran was scheduled for 
a pulmonary examination.  

On a VA pulmonary examination in November 1991, the veteran 
reported that his asthma had been bothering him on a daily 
basis since Saudi Arabia.  On examination, the veteran's 
chest was clear on tidal breathing, except for prolonged 
expiration and wheezes on forced expiration.  The impressions 
included uncontrolled asthma and nasal allergies.  It was 
recommended that the veteran stop smoking, and medications 
were prescribed.  VA pulmonary function studies in January 
1992 were within normal limits.  

VA progress notes in February 1992 show the veteran's lungs 
were clear with late expiratory wheezing (coarse) diffusely.  
The examiner indicated that Spirometry studies in January 
1992 were normal.  The assessment was mild asthma and 
bronchitis.  

When seen on an outpatient basis in March 1992, the veteran 
reported that he felt a little down at times because his 
home-based toy business was not going very well.  The veteran 
reported that he had a number of workable options planned if 
he were not able to sustain himself financially through his 
business.  He reported some delay in going to sleep at night.  
The examiner noted that the veteran was taking his medication 
immediately before going to bed and advised the veteran to 
take his medication one hour prior to retiring.  

A VA progress note in June 1992 showed complaints of 
difficulty getting a "full breath."  The veteran denied any 
shortness of breath but felt as though he were only breathing 
at one half his lung capacity.  The veteran still smoked one 
pack of cigarettes a day.  On tidal breathing, the veteran's 
lungs were clear.  On forced expiration, there were rhonchi 
and wheezes.  The assessment was asthma, moderately well 
controlled; asthma continues to be aggravated by tobacco 
smoke.  Later in June 1992, the assessment included history 
of asthma, allergic rhinitis, and mild bronchitis.  

VA outpatient records from June and September 1992 show that 
the veteran was having adjustment problems since his return 
from Saudi Arabia.  The records indicate that the veteran was 
self employed as a welder, but he was hoping to obtain work 
with the federal government.  The veteran reported that while 
things were not quite right, he felt that they were better 
than they were.  His business (reproductions and artifacts) 
was not going well, but he was optimistic now that his 
merchandise was being advertised in a catalogue.  In June, 
the veteran looked fairly good and was in no acute distress.  
In September, the veteran was rather disgruntled, but 
indicated that Trazodor was helpful.  The assessment was 
depression, coping.  

A VA progress note in October 1992 noted a few "squeaks" in 
late inspiration over both apices (wheeze).  Expiration was 
clear but slightly slow.  The assessment was asthma, 
moderately well controlled.  The veteran was started on an 
oral medication and was to return in three months.  When seen 
in December 1992, the veteran reported that he was bothered 
more by his sinuses and nose.  On examination, his lungs were 
clear on tidal breathing, cough, and rhonchi or forced 
expiration.  The assessments included asthma, moderately well 
controlled, and rhinitis, allergies and sinusitis problems.  
The veteran was scheduled to return in four months.  

When seen by VA in March 1993, the veteran's lungs were clear 
with occasional rhonchi.  In April 1993, the veteran reported 
that he had no new complaints, but said that he was having a 
bad day and that his lungs felt like they were on "fire."  
He felt like his lungs were congested, particularly in the 
upper left lung, since his last cold.  His lungs were clear 
on examination.  The assessment included asthma, well 
controlled on current medications.  The veteran was advised 
to stop smoking and to continue taking his medications.  When 
seen in December 1993, the veteran denied any dyspnea or 
chest discomfort.  The examiner noted "lung congestion" 
from smoking.  On examination, the veteran's pharynx was not 
inflamed and some wheezing was noted.  The assessments 
included asthma and bronchitis.  

Private medical records associated with the claims file in 
December 1993 show treatment for various medical problems 
including allergies from 1989 to 1992.  The records show the 
veteran's lungs were clear on those occasions he was seen for 
allergies.  No other pertinent abnormalities referable to his 
asthma were noted.  

When examined by VA in July 1994, the examiner noted that he 
did not have the claims file, only the veteran's clinical 
file.  However, he indicated that he had examined the veteran 
in January 1992 and that he considered this an update.  The 
examiner noted that the veteran was being followed at the 
mental health clinic and was taking Trazodone (200 mg) daily 
and Buspar occasionally.  The veteran reported that his 
depression was quite severe, and that that he was having 
difficulty dealing with his job as a bridge inspector which 
entailed working about 50 hours per week.  The veteran 
reported that he was continuously depressed over the last 
several years, and that he had occasional suicidal ideations 
which were sometimes quite intense.  However, he denied any 
intent.  His sleep was stable with Trazodone, but he reported 
that it would be poor without it.  His appetite and weight 
were fair, and his energy was markedly diminished.  The 
examiner indicated that anhedonia was quite prominent and had 
been since Vietnam.  The veteran complained of numerous 
problems associated with his duty in the Persian Gulf, most 
of which were physical in nature.  His daily activities 
consisted mainly of tinkering around in his spare time and 
watching TV.  He denied any true hobbies or recreational 
pursuits and was not active in any clubs or organizations.  
On mental status examination, the veteran was alert, 
articulate, and appropriate.  His mood was depressed with 
occasional suicidal ideation, but no intent.  He was well 
oriented, and his memory was intact.  His fund of general 
information was good, and his thinking was abstract.  There 
was no evidence of hallucinations or delusions.  His judgment 
and arithmetic abilities were intact.  The examiner indicated 
that psychological testing was not necessary.  The impression 
was depression.  

When examined by VA in August 1994, the veteran reported that 
his asthma was aggravated by exercise and high humidity.  On 
examination, there was no evidence of cough or expectoration, 
and there was no cyanosis or dyspnea.  Chest configuration 
was normal and lung fields were clear to percussion and 
auscultation.  Pulmonary function studies and EKG were 
normal.  The diagnosis was bronchial asthma.  

A copy of an August 1994 neuropsychological consultation 
report from a private psychologist, S. Tomasino, was received 
in July 1995.  The report noted that when seen in July 1994, 
the veteran appeared anxious and was in a somewhat dysthymic 
mood.  His speech was coherent and fluent, and the content 
reflected his somatic concerns.  His insight was fair to 
good, and his affect was appropriate.  The examiner noted 
that psychological testing suggested that the veteran was 
functioning far below his estimated premorbid level of bright 
normal.  His verbal memory and visual recall were fair, and 
his attention and concentration fluctuated.  Abstract 
thinking was intact, and his judgment and reasoning were 
adequate.  Personality and a projective test were positive 
for signs of depression, including feelings of inadequacy, 
interpersonal alienation, and for anxiety and somatic 
concerns.  The examiner indicated that the veteran's medical 
and psychological factors probably affected the test results, 
and that the testing should be considered a baseline.  

A VA Discharge Summary report for hospitalization in July and 
August 1994 indicated that the veteran was evaluated for 
completion of a work-up for Persian Gulf War syndrome.  On 
examination, the veteran's lungs were clear to auscultation, 
bilaterally.  The report also noted a psychiatric evaluation 
impression of depressed mood with multiple psychosocial 
stressors including financial limitations.  The 
recommendation included individual psychotherapy focusing 
especially on issues of stress reduction and a trial of 
antidepressants.  The secondary diagnoses at discharge 
included depression and anxiety.  

By rating action in April 1995, the RO assigned an increased 
rating to 30 percent for the veteran's dysthymic disorder.  

When examined by VA in January 1997, the veteran complained 
of anxiety, depression, and insomnia.  The veteran was taking 
Hydroxyzine for anxiety, and was tried on anti-depressants 
without much success.  He was also on a combination of 
Amitriptyline, Trazodone, and Sinemet for a sleep disorder 
which was diagnosed as a combination of mild sleep apnea and 
restless leg syndrome.  On examination, the veteran was 
adequately groomed and moderately obese.  His speech was 
coherent and normal in tempo.  His affect appeared slightly 
tense, but was otherwise unremarkable and euthymic.  His 
range of affect appeared normal, and there was no evidence of 
psychotic symptoms.  The veteran reported a 35 to 40 pound 
weight gain in the past seven months.  He was well oriented, 
and his immediate recall was intact.  His judgment was 
satisfactory, and his vocabulary and occupational history 
indicated above average intelligence.  His insight was intact 
in that he appreciated his difficulties and had appropriately 
sought help for them.  The examiner indicated that no 
diagnostic tests were deemed necessary or performed.  The 
diagnoses included dysthymic disorder, undifferentiated 
somatoform disorder.  The Global Assessment of Functioning 
(GAF) score was estimated at 48.  

Copies of VA medical records associated with the claims file 
in August 1997 show that a sleep study (polysomnogram) in 
August 1994 indicated mild obstructive apnea and periodic leg 
movement disorder of moderate severity.  

VA outpatient records show treatment for various problems, 
including psychiatric problems, from February to September 
1998.  When seen in May 1998, the veteran reported that his 
stress had been reduced since being awarded 90 percent 
service connection.  He complained that Zoloft made him tired 
and that he was started on Serzone for depression.  On 
examination, the veteran was mildly anxious and depressed.  
His thinking was organized and he was not suicidal.  The 
assessment was depression.  Similar clinical findings were 
noted when the veteran was seen in September 1998.  At that 
time, the veteran reported that Paxcil made him sleepy and 
his medication was changed to Prozac.  The assessment was 
dysthymic disorder.  

In September 1998, the veteran was admitted to a VA hospital 
for voluntary surgical intervention for obstructive sleep 
apnea, secondary nasal obstruction from right septal 
deviation, and hypertrophied inferior turbinates, as well as 
elongated uvula and palate.  Septoplasty, inferior 
turbinectomies, and uvulopalatopharungectomy with 
tonsillectomy were performed without complication.  The 
veteran was discharged home on the second day.  

In General:  Increased Ratings

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) the Court held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In this regard, the Board notes that the issues pertaining to 
the rating to be assigned the veteran's respiratory disorder 
arise from an original claim for compensation benefits, 
whereas the claim for an increased rating for the service-
connected psychiatric disorder does not.  Therefore, the 
Board has recharacterized the issues in order to address the 
appropriate adjudicatory considerations under the Court 
decisions discussed above.  

In the instant case, the veteran has asserted that his 
service-connected asthma and psychiatric disorders are more 
severe than are currently evaluated.  Therefore, he has 
established a well-grounded claim.  The Board is satisfied 
that all relevant facts have been properly developed.  The 
veteran has undergone VA examinations, and all VA and private 
medical records have been obtained.  The record is complete 
and the Board finds that there is no further duty to assist 
the veteran in the development of this claim as mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

Analysis
Dysthymic Disorder

As noted above, the veteran was assigned a 30 percent 
evaluation for his service-connected dysthymic disorder by 
rating action in April 1995, effective from September 19, 
1991, the day following his discharge from service.  In 
December 1997, service connection was established for 
undifferentiated somatoform disorder.  The additional 
symptomatology was rated as part and parcel of the service-
connected dysthymic disorder, and a 70 percent rating was 
assigned, effective from June 29, 1992, the earliest date of 
treatment for symptoms related to undifferentiated somatoform 
disorder.  As 70 percent is not the maximum rating possible 
for the service-connected psychiatric disorder, the Board 
must consider whether the veteran is entitled to a rating 
higher than 70 percent.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The old regulations provided that in evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be under evaluated, nor must his 
condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.130 (1995) (as in effect prior to November 7, 
1996).  

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that the three rating criteria (under the old rating 
schedule) pertaining to a 100 percent rating under 38 C.F.R. 
§ 4.132, "are each independent bases for granting a 100 
percent rating."  A review of the evidence of record does 
not establish that the veteran is virtually isolated in his 
community.  During the period of the appeal, he has managed 
to engage in some self and other employment which involved 
being out in the community.  Thus, virtual isolation in the 
community has not been demonstrated.  In addition, the 
symptoms have not bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Examinations of the 
veteran show that his thinking has been organized, his speech 
coherent, his affect normal and his judgment satisfactory.  
His affect has been described as only slight tense.  

Finally, the evidence does not establish that the veteran is 
demonstrably unable to obtain or retain employment due to his 
service-connected psychiatric disorder.  In 1992, the veteran 
was attempting to begin a home based toy business.  Also, in 
1992, he reported working as a self employed welder.  In 
1994, he reported being employed as a bridge inspector and 
apparently worked as much as 50 hours a week.  He apparently 
left this job in 1995 because of chronic fatigue (See January 
1997 VA examination.)  In short, it has not been shown that 
the cause of his leaving his job in 1995 and any current 
unemployment is due to his psychiatric disability.

The Board notes that the VA examiner in January 1997 offered 
a GAF scores of 48.  A GAF score between 41 and 50 
contemplates a level of impairment contemplating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  While the GAF score in 
January 1997 was estimated at 48, this appears to be based on 
other diagnoses.  For example, on Axis II, three medical 
disabilities were listed.  In other words, this score is not 
reflective of disability solely due to the service connected 
psychiatric condition.  The GAF score of 48 is thus not an 
indication that the veteran is demonstrably unable to obtain 
or retain employment due solely to the psychiatric 
disability.

The pertinent revised criteria for rating mental disorders, 
effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting 


to stressful circumstances (including 
work or a worklike setting); inability to 
establish and maintain effective 
relationships............................
....................................  70


38 C.F.R. § 4.130 (Effective November 7, 1996)  

Under the new criteria, a rating in excess of 70 percent for 
dysthymic disorder with undifferentiated somatoform disorder 
based on the medical reports of record is not warranted.  
There is no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  In addition, other psychotic 
symptoms are not present.  The veteran is able to perform 
activities of daily living (including maintenance of minimum 
personal hygiene).  The veteran's memory is intact, and he is 
well oriented.  His judgment and insight were likewise 
intact, and his speech was relevant and coherent on all 
examinations.  While he reported some sleep impairment and 
depression, these symptoms are contemplated by the rating 
currently in effect.  The Board finds that the totality of 
the evidence of record does not indicate that the veteran's 
service-connected psychiatric disorder causes total 
occupational and social impairment.  In addition, as noted 
above, the veteran reported leaving his last employment due 
to fatigue.  Accordingly, the Board concludes that the 
veteran does not meet or nearly approximate the level of 
disability required for a rating greater than 100 percent 
since his claim was initiated.  


Bronchial Asthma

A rating in excess of 10 percent prior to July 26, 1994.  

Under the criteria for rating bronchial asthma for the period 
prior to July 26, 1994, bronchial asthma will be assigned a 
10 percent rating when it is mild with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating is assignable for 
moderate asthma, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating is assigned 
for severe bronchial asthma with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  See 38 C.F.R. Part 
4, Diagnostic Code 6602 (as in effect prior to July 26, 
1994).

A review of the pertinent clinical data in this case reflects 
that the veteran's asthma was not of such severity as to 
warrant a 30 percent rating during the time period under 
consideration.  There is no indication by objective medical 
evidence that the veteran's asthma was more closely analogous 
to the criteria representing a moderate disability.  When 
examined by VA in November 1991, the veteran's lungs were 
found to be clear on tidal breathing with some slight 
wheezing on forced expiration.  The examiner did not describe 
any shortness of breath nor did the veteran report any 
problems with dyspnea.  The medical records show that the 
veteran was seen periodically in 1992 and 1993.  A progress 
note in February 1992 indicated that a spirometry in January 
1992 was normal.  Furthermore, several outpatient reports 
during this time indicated that the veteran's asthma was mild 
and moderately well controlled.  Except for some mild 
asthmatic type breathing (expiratory wheezing), there were no 
other significant clinical findings.  Similarly, when 
examined by VA in August 1994, there was no evidence of 
dyspnea.  The veteran's lung fields were clear to percussion 
and auscultation.  Moreover, pulmonary function studies were 
normal.  Based on the aforementioned, the Board finds that 
the veteran's asthmatic symptoms prior to July 26, 1994 did 
not warrant a rating in excess of 10 percent.  

A rating in excess of 30 percent prior to October 7, 1996.  

The rating schedule for respiratory disorders was amended, 
effective from October 7, 1996, to include sleep apnea as a 
listed disability.  The veteran filed the claim of service 
connection for sleep apnea in July 1997.  In December 1997, 
the RO granted service connection for sleep apnea with 
restless leg syndrome based on evidence of treatment for 
sleep problems in service and a diagnosis of mild sleep apnea 
in August 1994.  The additional disability was combined with 
service-connected asthma, and a 30 percent evaluation was 
assigned, effective from July 26, 1994, the date of the 
veteran's admission to a VA hospital for treatment of sleep 
apnea.  

The Board notes that VA regulations provided, in pertinent 
part, that the ratings under diagnostic codes 6600 through 
6817 and 6822 through 6847 will not be combined with each 
other.  Rather, a single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (1997).  Additionally, the regulations 
provide that:  

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  

38 C.F.R. § 3.114(a) (1999).  

In the instant case, it appears that the RO's assignment of 
an increased rating to 30 percent from July 26, 1994, was 
based largely on a September 1997 lay statement that the 
veteran had difficulty breathing with shortness of breath on 
exertion.  When hospitalized in July and August 1994, the 
veteran's lungs were clear to auscultation, bilaterally.  
There was no mention of any dyspnea or that the veteran 
experienced any significant asthmatic attacks.  Under the 
schedule, a 60 percent evaluation is provided for severe 
asthma, as evidenced by frequent attacks (one or more 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and the preclusion of more 
than light manual labor.  Diagnostic Code 6602.  

While the RO concluded in December 1997 that the veteran's 
symptomatology was more reflective of a 30 percent rating 
under Diagnostic Code 6602, the clinical data of record does 
not support a finding of severe bronchial asthma so as to 
warrant a rating higher than 30 percent.  Significantly, 
there is no indication that the veteran has experienced 
attacks as frequently as once a week.  We further note that 
the available clinical data demonstrates that the frequency 
and severity of the veteran's bronchial asthma attacks are 
controlled by medication.  When examined by VA in August 
1994, the veteran's chest was clear to auscultation and 
percussion and pulmonary function studies were normal.  In 
view of the above, we find that the veteran's bronchial 
asthma was no more than moderate in degree prior to October 
7, 1996, and that a rating in excess of 30 percent is not 
warranted.  


ORDER

A rating in excess of 70 percent for service-connected 
dysthymic disorder with undifferentiated somatoform disorder 
is denied.  

A rating in excess of 10 percent for service-connected asthma 
prior to July 26, 1994 is denied.  

A rating in excess of 30 percent for service-connected asthma 
prior to October 6, 1996 is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's claims with respect to 
sinusitis and bronchial asthma with sleep apnea and restless 
leg syndrome.  

The Board notes that certain portions of 38 C.F.R., Part 4, 
pertaining to the rating criteria for the respiratory system 
were changed, effective October 7, 1996.  In reviewing the 
evidentiary record, it appears that the RO did not consider 
the revised rating criteria pertaining to sinusitis or 
bronchial asthma with sleep apnea and restless leg syndrome 
from October 7, 1996.  Moreover, an SSOC was not promulgated 
following the recent assignment of higher ratings for the two 
respiratory disorders in December 1997, nor was the veteran 
provided with a copy of the rating criteria used to arrive at 
the ratings assigned.  

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  Therefore, the issue must be 
remanded to the RO for additional examination and for 
consideration of the regulatory changes dealing with the 
pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claim was filed.  

The RO's attention is also directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the Court held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected bronchial asthma with 
sleep apnea and restless leg syndrome, 
and sinusitis since January 1997.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, and any 
additional VA records not already 
obtained, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of the service-connected 
respiratory disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner must be provided a copy of the 
revised rating criteria for asthma and 
sleep apnea (DC's 6602 and 6847), 
effective from October 7, 1996.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  It 
is imperative that the information 
provided by the examiner permit the 
undersigned, who is not medically 
trained, to address all rating criteria 
and to be able to compare the examination 
findings to each and every criteria 
listed in the applicable rating codes.  
This is required by regulation and 
mandate of the United States Court of 
Veteran's Appeals.  

3.  The veteran should also be afforded 
an examination to determine the current 
severity of his sinusitis.  The claims 
file must be provided to the examiner for 
review.  All indicated test should be 
undertaken and the findings reported in 
detail.  The examiner should address the 
following questions:  

	a.  Does the veteran have sinusitis 
shown by x-ray?

	b.  Does the veteran have discharge 
or crusting or scabbing?  Is the 
discharge purulent?

	c.  Does the veteran have headaches 
attributable to the sinusitis?  If so, 
how frequent and severe are the 
headaches?

	d.  Does the veteran have frequently 
incapacitating recurrences of sinusitis?

	e.  Has the veteran had a radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations.

	f.  Has the veteran had one or two 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting?

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If the 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  For the 
veteran's sinusitis, the RO should 
consider both the old and the revised 
rating criteria and apply the one most 
favorable to him.  The RO should also 
consider the case of Fenderson (discussed 
above) pertaining to staged ratings.  
When evaluating bronchial asthma with 
sleep apnea, the RO should consider 
38 C.F.R. § 4.96(a) and apply the rating 
criteria most favorable to the veteran.  
If the benefits sought on appeal remain 
denied, the veteran and him 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examinations should be 
included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

